Case 1:19-cr-10080-NMG Document 1948 Filed 07/15/21 Page 1 of 1

United States District Court
District of Massachusetts

 

United States of America,
Vv.

Gregory Colburn, et al.,
Criminal Action No.

Defendants. 19-10080-NMG

eee eee te

 

ORDER
GORTON, J.

The government moves to re-consolidate the groups for trial
in this case, although the total number of defendants whose
cases remain unresolved is still more than six (6). Due to the
anticipated logistical problems and difficulty posed by
proceeding with the remaining seven (7) defendants in a single
trial, that motion (Docket No. 1932) is DENIED.

So ordered.

F tha" Grd

Nathaniel M. Gorton
United States District Judge

Dated July/§, 2021
